Citation Nr: 1634628	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  12-16 468A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a higher initial evaluation than 10 percent for coronary artery disease, status post myocardial infarction and stenting (claimed as ischemic heart disease).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1969 to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO)  in St. Paul, Minnesota, granting entitlement to service connection for coronary artery disease associated with herbicide exposure.  The Veteran appealed from the initial assigned disability rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The claim on appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to obtain a new VA Compensation and Pension examination as more contemporaneous medical findings are needed given that the Veteran last underwent evaluation for his heart disability 4 years ago. See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  Additionally, the 2012 exam was incomplete in citing to prior MET (metabolic equivalent) test results going back to 2006, but not providing current MET testing or reasonable medical estimation of the same.  See 38 C.F.R. § 4.104, Diagnostic Code 7005, for evaluation of Arteriosclerotic heart disease (Coronary artery disease).  

While on remand, the Veteran should be provided the opportunity to submit updated private medical records, and the RO should attempt to obtain relevant VA records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's most recent VA outpatient treatment records and associate them with the              Veterans Benefits Management System (VBMS) electronic claims folder.

2. Contact the Veteran and request that he identify and complete a medical authorization and release (VA Form 21-4142) any further private treatment for service-connected coronary artery disease, or other cardiovascular disorder -- particularly any additional treatment from the year 2012 onwards.  Then based on the information provided obtain any additional records.  

If initial measures do not yield the medical records sought, then take appropriate follow-up action as directed under 38 C.F.R. § 3.159(c)(1) and (e) (2016).

3. Schedule the Veteran for a VA cardiology examination for his coronary artery disease, status post myocardial infarction and stenting.  The VBMS and Virtual VA electronic claims folders must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed (particularly those for application of the rating criteria -- MET testing/estimation and EKG), and all findings should be set forth in detail. 

The VA examiner should indicate all present symptoms and manifestations attributable to the Veteran's              service-connected disability, in accordance with rating criteria specified under 38 C.F.R. § 4.104,                Diagnostic Code 7005.  A thorough medical history review is also requested.  

The examiner is reminded to independently conduct testing for all findings, not just cite to clinical findings from other sources. 

4. Review the claims file.  If any of the directives specified in this remand have not been implemented,   take proper corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268   (1998).

5. Readjudicate the claim on appeal based upon all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

